Citation Nr: 1138782	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from June 1971 to May 1977. 

This matter comes to the Board of Veterans' Appeals  (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which confirmed a previous denial of service connection for PTSD. 

In the March 2006 rating decision on appeal, the RO found that the Veteran did not submit new and material evidence to reopen a claim of service connection for PTSD, which had last been denied by a final March 2005 rating decision.  However, the Board will review the claim of entitlement to service connection on a de novo basis in light of recent liberalizing legislation.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  When a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Because the Veteran's current claim is at least in part based on a substantive right created by a statutory or regulatory provision that liberalized the requirements for entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f)(3), and that did not exist at the time of the prior final denial in March 2005, this claim is not one of "reopening" pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), but rather a claim for service connection on a de novo basis.  As such, the Board has identified the Veteran's claim as indicated on the title page. 

Additionally, the claim of entitlement to service connection for PTSD has been re-characterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Finally, the Board notes that in March 2010, the Veteran withdrew his request for a Board hearing at VA Central Office in a timely manner.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  The Veteran reports that while serving in Vietnam he was very afraid he would not come home alive and that during the night he would see flashes of light from bombs as they were exploding and would feel the ground shake.  He also reports he had trouble sleeping and dealing with fear on a daily basis.  The Veteran also claims that his PTSD is related to witnessing injured and deceased soldiers in the hospital when he had a ruptured appendix and due to the experience of having a ruptured appendix itself.  

Generally, establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128   (1997). 

However, during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304  were revised effective July 13, 2010; given that the Veteran's case was pending at the time of the issuance of the revised regulations, such revisions apply.  The revision, in pertinent part, provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011). 

VA treatment records indicate that the Veteran has been diagnosed with chronic PTSD and depression.  

The Veteran's personnel records, specifically his Form DD-214, indicates that he served in the country of Vietnam from December 1971 to December 1972, and was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal (w/60 DVC).  His primary specialty during service was in communications and it is noted that his personnel security investigation type was "top secret."  His service treatment records indicate that he had abdominal surgery in 1973.  

Because the evidence indicates that the Veteran currently has an acquired psychiatric disability, including PTSD, which could be related to fear of hostile military activity during his lengthy service in Vietnam or the Veteran's hospitalization during service, a VA examination should be conducted to determine the nature and etiology of his claimed psychiatric disability, to include PTSD.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be issued a 38 C.F.R. § 3.159(b) notice letter in regard to his expanded claim for service connection for a psychiatric disorder, to include PTSD.  The provisions of 38 C.F.R. § 3.304(f)(3) should be referenced in this letter.

2.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  All necessary testing is to be conducted, and the examiner is to elicit histories of service and psychiatric problems from the Veteran.  

As to any current psychiatric disability identified, including PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) related to service, including to the fear of hostile military activity that resulted in the Veteran's having a psychological state of fear, helplessness, or horror or the Veteran's in-service appendectomy, including witnessing other hospital patients during his appendectomy.  

The examiner is notified that under relevant new VA regulations, a claimed stressor experience does not need to be independently verified by VA to support a diagnosis of PTSD.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim for service connection for a psychiatric disorder, to include PTSD, should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, and allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


